DLD-035                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3574
                                       ___________

                          IN RE: YAKOV G. DRABOVSKIY,
                                                      Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 3:14-cv-00485)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                November 14, 2014
             Before: FISHER, SHWARTZ and SLOVITER, Circuit Judges

                           (Opinion filed November 19, 2014)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Yakov G. Drabovskiy was convicted, after a jury trial, of twenty counts of

violating 8 U.S.C. § 1253(a)(1)(B) for failing to depart the United States after having

been ordered removed. United States v. Drabovskiy, W.D. La. Crim. No. 2:09-cr-00146.

In March 2014, Drabovskiy, who is currently serving his sentence at FCI – Allenwood,

filed an action in the United States District Court for the Middle District of Pennsylvania


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
entitled “Constitutional Claim to Declare the Immigration Law Unconstitutional in

Reference to Lawful Immigrants and Permanent Residents.”

       The District Court dismissed the filing, but ordered Drabovskiy’s claims regarding

the constitutionality of the statute of conviction, 8 U.S.C. § 1253, transferred to the

United States District Court for the Western District of Louisiana and Drabovskiy’s

claims regarding the constitutionality of statutes related to his order of removal

transferred to the United States Court of Appeals for the Fifth Circuit. The relevant

District Court dockets reflect that the challenge to 8 U.S.C. § 1253 was transferred

shortly thereafter and that a new matter was opened in the United States District Court for

the Western District of Louisiana.

       No transferred case was initially opened in the Fifth Circuit Court of Appeals,

however. Consequently, Drabovskiy filed a motion to request that the District Court

transfer the case to the Fifth Circuit in compliance with its earlier order. The District

Court denied the request as moot insofar “as the Court has sent a hard-copy of the March

31, 2014, Memorandum (Doc. 5) and Order (Doc. 6) to the United States Court of

Appeals for the Fifth Circuit.” Order of July 2, 2014.

       Drabovskiy then filed the instant petition for a writ of mandamus to order the

District Court to fulfill its own order and to send another copy of documents which issue

a writ of mandamus and to take notice of correspondence with the Fifth Circuit.1


1
 He included a letter he sent to the Clerk of Court for the Fifth Circuit Court of Appeals
asking for the status of his transferred case. The Clerk responded by notifying him that
                                              2
       After Drabovskiy filed his mandamus petition, the District Court e-mailed a copy

of its memorandum and order to the case administration manager for the Fifth Circuit

Court of Appeals. Subsequently, on October 31, 2014, the Fifth Circuit opened the

transferred case (C.A. No. 14-60781). Accordingly, because Drabovskiy has now

received the relief he requested, we will deny his mandamus petition as moot. See, e.g.,

Lusardi v. Xerox Corp., 975 F.2d 964, 974 (3d Cir. 1992). The motion Drabovskiy filed

is denied to the extent that he requested that we issue a writ of mandamus and granted to

the extent that he requested that we take notice of his correspondence with the Fifth

Circuit Court of Appeals.




his transferred case was in the Louisiana District Court and telling him to contact that
court (the Clerk also discussed a separate unrelated appeal).
                                             3